Ducker, Judge:
Claimant alleges that on December 8, 1967 at about 11:00 o’clock a.m. he was driving a 1967, 3/4 ton pickup truck on State Route 49, seven miles south of Matewan in Mingo County, West Virginia, when he was required by a State Road Commission flagman to stop his truck to allow the State Road Commission employees to put off a blasting shot, and that as a result of such shot a rock landed on the hood of claimant’s truck and damaged the same to the extent of $23.00.
The facts and the extent of the damages as alleged by claimant are stipulated as true by the Attorney General, and, consequently, we are of the opinion that it is a claim which in good conscience should be paid, and therefore we hereby award to the claimant, C. L. Dotson, the sum of $23.00.
Award of $23.00.